         Case 2:17-cv-04428-MSG Document 378 Filed 06/15/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
                                          :
RICHARD NYBECK,                           :                     CIVIL ACTION
                                          :
                  Plaintiff,              :
                                          :
            v.                            :                     NO. 17-4428
                                          :
A.O. SMITH CORP., et al.,                 :
                                          :
                  Defendants.             :
__________________________________________:


                                               ORDER

        AND NOW, this 15th day of June, 2021, upon consideration of the “Motion for Summary

Judgment” (ECF No. 301) by Defendant, Air & Liquid Systems Corporation, as successor by

merger to Buffalo Pumps, Inc. (“Buffalo”), Plaintiff’s Memorandum of Law in opposition (ECF

No. 312), and Buffalo’s Reply (ECF No. 322), and for the reasons set forth in the accompanying

Memorandum Opinion, it is hereby ORDERED that Buffalo’s Motion is GRANTED such that

summary judgment is entered in favor of Buffalo on all claims.

        The Clerk of Court is directed to mark this action as CLOSED as to Defendant, Air &

Liquid Systems Corporation, as successor by merger to Buffalo Pumps, Inc. only.

        It is FURTHER ORDERED that Plaintiff’s “Motion for Leave to Supplement Record”

(ECF No. 366) is GRANTED. 1




1
        Plaintiff seeks to supplement the record with recent decisions by the Honorable Eduardo C.
Robreno in DeVries v. General Electric Company, et al., 5:13-cv-00474-ER. None of Judge Robreno’s
decisions provide additional facts or information regarding Richard Nybeck’s alleged asbestos exposure to
Buffalo products between 1967 and 1969. Therefore, consideration of the DeVries decisions do not alter
the outcome of the present Motion.
Case 2:17-cv-04428-MSG Document 378 Filed 06/15/21 Page 2 of 2




                            BY THE COURT:



                            /s/ Mitchell S. Goldberg
                            MITCHELL S. GOLDBERG, J.
